Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Peak [US 20140068998 A1 published on March 13, 2014] in view of LockandLock (Amazon.com: LockandLock Bisfree Leakproof Airtight Kimchi Container 16L / 541oz BPA Free Two Handle: Home & Kitchen) published on October 23, 2017 in view of Cloutier et al. [US 6446382 B1 published on September 10, 2002] in view of Herron [US 5938023 A published on August 17, 1999] and in further view of Smith [WO 2014124479 A1 published on August 21, 2014].
	Regarding claim 1 Peak teaches, a fishing storage box assembly (see Peak p.1, para.0002, line 2-3; a multi-purpose container with a tackle box and cooler) for storing fishing tackle, a fishing rod and beverage containers, said assembly comprising:
a box having a plurality of drawer slots each being integrated therein (see Peak p.1, para.0012, line 5-6; a plurality of slots containing a plurality of drawers);
a lid being hingedly coupled to said box (see Peak p.1, para.0012, line 4; a hinged lid) for opening and closing said box;
Peak is silent about, a pair of handles.
LockandLock teaches, a pair of handles, each of said handles being pivotally coupled to said lid (see LockandLock attached annotated figure) for carrying said box and said lid when said lid is closed;
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference to combine the teaching of LockandLock to include, a pair of handles in order to facilitate carrying the box.

    PNG
    media_image1.png
    358
    588
    media_image1.png
    Greyscale

a pair of first cup holders, each of said first cup holders being coupled to said box (see Peak attached annotated fig.1) wherein each of said first cup holders is configured to hold a beverage container;
a pair of second cup holders, each of said second cup holders being coupled to said lid (see Peak attached annotated fig.1) wherein each of said second cup holders is configured to hold a beverage container;

    PNG
    media_image2.png
    518
    398
    media_image2.png
    Greyscale

a plurality of drawers, each of said drawers being slidably positioned in a respective one of said drawer slots in said box (see Peak p.1, para.0015, line 3-4; a plurality of drawers 56 may slide in and out) wherein each of said drawers is configured to store fishing tackle;

Peak is silent about, the pair of second cup holders extending laterally outward from a perimeter wall of said lid, each of said second cup holders being adjacent to a respective one of said handles.
Cloutier et al. teaches a pair of cup holders (see Cloutier col. 4, line 7-55 and fig. 11-15A; cupholder 30 and second cupholder 41) extending laterally outward from a perimeter wall of the fishing storage box assembly, each of said second cup holders being adjacent to a respective one of said handles (see Cloutier et al. fig. 11; the pair of cupholders 30, 41 are adjacent the top handle of the lid);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference to include a second pair of cup holders extending laterally outward as taught by Cloutier et al. for the advantage of facilitating stability and support of different sized cups.
Peak is silent about, a pair of loops.
Herron teaches, a pair of loops (see Herron col.1, line 7-9 and fig.1; Each pair of side clips 35,36,37,38 are designed for holding a fishing rod 41 to the front side 15 of the tackle box 10), each of said loops being coupled to said lid, each of said loops having a fishing pole being extendable therethrough wherein each of said loops is configured to facilitate the fishing pole to be transported with said box;
It would have been  obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference to combine the teaching of Herron to include, a pair of loops in order to hold a fishing rod.
a plurality of rollers, each of said rollers being rotatably coupled to said box (see Peak p.1, para.0017, line 3-4; wheels 52 on the bottom) wherein each of said rollers is configured to roll along a support surface to facilitate said box to be transported on the support surface;
Peak is silent about, a bottle opener being coupled to said lid wherein said bottle opener is configured to remove a cap from a bottle;
Smith teaches, a bottle opener being coupled to said lid (see Smith p.3 line 2-3; a bottle opener or jar lid remover incorporated in the container or top opening lid) wherein said bottle opener is configured to remove a cap from a bottle;
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference to combine the teaching of Smith to include, a bottle opener for added convenience by adding accessories to open bottles.
a closure (see Peak p.1, para.0014, line 9; a lid latch 20) being movably coupled to said box, said closure releasably engaging said lid for retaining said lid in a closed position.

Regarding claim 2 Peak as modified by LockandLock, Cloutier et al., Herron and Smith (references to Peak) teaches, wherein said box has a bottom wall (see Peak attached annotated fig.1) and an outer wall extending upwardly therefrom (see Peak attached annotated fig.1), said outer wall having a front side (see Peak attached annotated fig.1), a first lateral side (see Peak attached annotated fig.1) and a second lateral side (see Peak attached annotated fig.1), each of said drawer slots extending into said front side of said outer wall (see Peak attached annotated fig.1 and fig.4), said outer wall having a distal edge (see Peak attached annotated fig.1) with respect to said bottom wall to define an opening (see Peak p.1, para.0013, line 4; a cavity 26) into said box.

    PNG
    media_image3.png
    497
    348
    media_image3.png
    Greyscale


Regarding claim 3 Peak as modified by Lockandlock, Cloutier et al., Herron and Smith (references to Peak) teaches, wherein said outer wall has a lip extending outwardly therefrom (see Peak attached annotated fig.4), said lip being aligned with said distal edge, said lip extending around said first lateral side, said front side and said second lateral side of said outer wall (see Peak attached annotated fig.1 and fig.4).

Regarding claim 7 Peak as modified by Lockandlock, Cloutier et al., Herron and Smith (references to Peak) teaches, wherein each of said second cup holders (see Peak attached annotated fig.1) is positioned on a respective one of said first lateral side (see Peak attached annotated fig.1) and said second lateral side (see Peak attached annotated fig.1) of said perimeter wall of said lid, each of said second cup holders having a top side (see Peak attached annotated fig.1), said top side of each of said second cup holders having a well (see Peak attached annotated fig.1) extending downwardly therein wherein said well in each of said second cup holders is configured to insertably receive the beverage container.

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peak [US 20140068998 A1 published on March 13, 2014] in view of LockandLock (Amazon.com: LockandLock Bisfree Leakproof Airtight Kimchi Container 16L / 541oz BPA Free Two Handle: Home & Kitchen) published on October 23, 2017 in view of Cloutier et al. [US 6446382 B1 published on September 10, 2002] in view of Herron [US 5938023 A published on August 17, 1999] in view of Smith [WO 2014124479 A1 published on August 21, 2014] and in further view of Langley [US 20180007883 A1 published on January 11, 2018].
Regarding claim 4 Peak as modified by LockandLock, Cloutier et al., Herron and Smith (references to Peak) teaches, wherein:
said lid has a top wall (see Peak attached annotated fig.1) and said perimeter wall (see Peak attached annotated fig.4) extending downwardly therefrom, said perimeter wall having a front side (see Peak attached annotated fig.1), a back side (see Peak attached annotated fig.1), a first lateral side (see Peak attached annotated fig.4) and a second lateral side (see Peak attached annotated fig.4);
Peak as modified by LockandLock, Cloutier et al., Herron and Smith (references to LockandLock) teaches, said top wall has a pair of wells (see LockandLock attached annotated figure) each extending downwardly therein, each of said wells being positioned adjacent to a respective one of said first lateral side and said second lateral side of said perimeter wall; and
Peak as modified by LockandLock, Cloutier et al., Herron and Smith is silent about, said perimeter wall has a lip.
Langley teaches, said perimeter wall has a lip (see Langley attached annotated fig.2) extending outwardly therefrom, said lip on said perimeter wall being aligned with a bottom threshold of said perimeter wall, said lip on said perimeter wall extending around said first lateral side, said front side and said second lateral side of said perimeter wall, said lip on said perimeter wall having a foot (see Langley attached annotated fig.2) extending downwardly therefrom, said foot being spaced from said perimeter wall, said lip on said perimeter wall resting on said lip on said outer wall of said box when said lid is closed, said foot extending downwardly in front of said lip on said outer wall of said box when said lid is closed (see Langley attached annotated fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference as modified by LockandLock, Cloutier et al., Herron and Smith to combine the teaching of Langley to include a lip extending outwardly, in order to facilitate a watertight seal when the lid is closed and secured (see Langley p.1, para.0012 line 24-25).

    PNG
    media_image4.png
    323
    567
    media_image4.png
    Greyscale


Regarding claim 5 Peak as modified by LockandLock, Cloutier et al., Herron, Smith and Langley (references to Peak) teaches, wherein each of said handles (see LockandLock attached annotated figure) comprises a central member (see LockandLock attached annotated figure) extending between a pair of outward members (see LockandLock attached annotated figure), each of said outward members having a distal end (see LockandLock attached annotated figure) with respect to said central member, said distal end of each of said outward members being pivotally coupled to a bounding surface (see LockandLock attached annotated figure) of a respective one of said wells in said top wall of said lid, each of said handles being positionable in a stored position having each of said handles resting in said respective well, each of said handles being positionable in a deployed position having each of said handles extending upwardly from said respective well (see LockandLock attached annotated figure).

Regarding claim 9 Peak as modified by LockandLock, Cloutier et al., Herron, Smith and Langley (references to Peak) teaches, wherein said closure is positioned on said front side of said outer wall of said box (see Peak attached annotated fig.1), said closure engaging an engagement point on said front side of said perimeter wall of said lid when said closure is positioned in a closed position, said closure disengaging said engagement point when said closure is positioned in an opened position (see Peak p.1, para.0014, line 7-9; The hinged lid 12 may connected to the cooler 62 by lid hinges 18 and may be locked closed by a lid latch 20).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peak [US 20140068998 A1 published on March 13, 2014] in view of LockandLock (Amazon.com: LockandLock Bisfree Leakproof Airtight Kimchi Container 16L / 541oz BPA Free Two Handle: Home & Kitchen) published on October 23, 2017 in view of Cloutier et al. [US 6446382 B1 published on September 10, 2002] in view of Herron [US 5938023 A published on August 17, 1999] in view of Smith [WO 2014124479 A1 published on August 21, 2014] and in further view AIEVE Cooler (Amazon.com: AIEVE Fishing Rod Holder, Fishing Pole Holder with Cup Holder Drink Holder Rod Holders for Boat, Cooler Fishing Rod Holder for YETI Coolers and RTIC Coolers with Tie-Down Slot Cooler Accessorie : Appliances) published on April 9, 2020.
Regarding claim 6 Peak as modified by LockandLock, Cloutier et al., Herron and Smith is silent about, wherein each of said first cup holders is coupled to a respective one of said first lateral side and said second lateral side of said outer wall of said box, each of said first cup holders having an upper side, said upper side of each of said first cup holders having a well extending downwardly therein for insertably receiving the beverage holder.
AIEVE Cooler teaches, wherein each of said first cup holders is coupled to a respective one of said first lateral side (see AIEVE Cooler attached annotated figure) and said second lateral side of said outer wall of said box, each of said first cup holders having an upper side (see AIEVE Cooler attached annotated figure), said upper side of each of said first cup holders having a well (see AIEVE Cooler attached annotated figure) extending downwardly therein for insertably receiving the beverage holder.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference as modified by LockandLock, Cloutier et al., Herron and Smith to combine the teaching of AIEVE Cooler to include, each of said first cup holders is coupled to a respective one of said first lateral side and said second lateral side of said outer wall of said box, each of said first cup holders having an upper side, said upper side of each of said first cup holders having a well, in order to provide a strong support to storage of the drinks and easy access.
       
    PNG
    media_image5.png
    423
    433
    media_image5.png
    Greyscale



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Peak [US 20140068998 A1 published on March 13, 2014] in view of LockandLock (Amazon.com: LockandLock Bisfree Leakproof Airtight Kimchi Container 16L / 541oz BPA Free Two Handle: Home & Kitchen) published on October 23, 2017 in view of Cloutier et al. [US 6446382 B1 published on September 10, 2002] in view of Herron [US 5938023 A published on August 17, 1999] in view of Smith [WO 2014124479 A1 published on August 21, 2014] and in further view of Allen [US 20070051031 A1 published on March 8, 2007].
Regarding claim 8 Peak as modified by LockandLock, Cloutier et al., Herron and Smith is silent about, wherein each of said drawers has a front face, said front face on each of said drawers having an upper edge, said upper edge of said front face of each of said drawers having a cut out therein wherein said cut out is configured to facilitate a user to grip said front face when said drawers are closed for opening said drawers.
Allen teaches, wherein each of said drawers has a front face (see Allen attached annotated fig.1), said front face on each of said drawers having an upper edge (see Allen attached annotated fig.1), said upper edge of said front face of each of said drawers having a cut out (see Allen attached annotated fig.1) therein wherein said cut out is configured to facilitate a user to grip said front face when said drawers are closed for opening said drawers.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference as modified by LockandLock, Cloutier et al., Herron and Smith to combine the teaching of Allen to include a cut out to the front face of the drawer, in order to be accessed via a portion of the front panel of the housing and to able to open the drawers and compartments.

    PNG
    media_image6.png
    414
    487
    media_image6.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peak [US 20140068998 A1 published on March 13, 2014] in view of Langley [US 20180007883 A1 published on January 11, 2018] in view of LockandLock (Amazon.com: LockandLock Bisfree Leakproof Airtight Kimchi Container 16L / 541oz BPA Free Two Handle: Home & Kitchen) published on October 23, 2017 in view of AIEVE Cooler (Amazon.com: AIEVE Fishing Rod Holder, Fishing Pole Holder with Cup Holder Drink Holder Rod Holders for Boat, Cooler Fishing Rod Holder for YETI Coolers and RTIC Coolers with Tie-Down Slot Cooler Accessorie : Appliances) published on April 9, 2020 in view of Cloutier et al. [US 6446382 B1 published on September 10, 2002] in view of Herron [US 5938023 A published on August 17, 1999] in view of Allen [US 20070051031 A1 published on March 8, 2007] and in further view of Smith [WO 2014124479 A1 published on August 21, 2014].
Regarding claim 10 Peak teaches, a fishing storage box assembly (see Peak p.1, para.0002, line 2-3; a multi-purpose container with a tackle box and cooler) for storing fishing tackle, a fishing rod and beverage containers, said assembly comprising:
a box having a plurality of drawer slots each being integrated therein (see Peak p.1, para.0012, line 5-6; a plurality of slots containing a plurality of drawers), said box has a bottom wall (see Peak attached annotated fig.1) and an outer wall extending upwardly therefrom (see Peak attached annotated fig.1), said outer wall having a front side (see Peak attached annotated fig.1), a first lateral side (see Peak attached annotated fig.1) and a second lateral side (see Peak attached annotated fig.1), each of said drawer slots extending into said front side of said outer wall (see Peak attached annotated fig.1 and fig.4), said outer wall having a distal edge (see Peak attached annotated fig.1) with respect to said bottom wall to define an opening (see Peak p.1, para.0013, line 4; a cavity 26) into said box, said outer wall has a lip extending outwardly therefrom (see Peak attached annotated fig.4), said lip being aligned with said distal edge, said lip extending around said first lateral side, said front side and said second lateral side of said outer wall (see Peak attached annotated fig.1 and fig.4);
a lid being hingedly coupled to said box (see Peak p.1, para.0012, line 4; a hinged lid) for opening and closing said box, said lid has a top wall (see Peak attached annotated fig.1) and a perimeter wall (see Peak attached annotated fig.4) extending downwardly therefrom, said perimeter wall having a front side (see Peak attached annotated fig.1), a back side (see Peak attached annotated fig.1), a first lateral side (see Peak attached annotated fig.4) and a second lateral side (see Peak attached annotated fig.4), said top wall has a pair of wells (see LockandLock attached annotated figure) each extending downwardly therein, each of said wells being positioned adjacent to a respective one of said first lateral side and said second lateral side of said perimeter wall;
Peak is silent about said perimeter wall has a lip.
Langley teaches, said perimeter wall has a lip (see Langley attached annotated fig.2) extending outwardly therefrom, said lip on said perimeter wall being aligned with a bottom threshold of said perimeter wall, said lip on said perimeter wall extending around said first lateral side, said front side and said second lateral side of said perimeter wall, said lip on said perimeter wall having a foot (see Langley attached annotated fig.2) extending downwardly therefrom, said foot being spaced from said perimeter wall, said lip on said perimeter wall resting on said lip on said outer wall of said box when said lid is closed, said foot extending downwardly in front of said lip on said outer wall of said box when said lid is closed (see Langley attached annotated fig.2);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference to combine the teaching of Langley to include a lip extending outwardly, in order to facilitate a watertight seal when the lid is closed and secured (see Langley p.1, para.0012 line 24-25).
Peak is silent about a pair of handles.
LockandLock teaches, a pair of handles (see LockandLock attached annotated figure), each of said handles being pivotally coupled to said lid (see LockandLock attached annotated figure) for carrying said box and said lid when said lid is closed; each of said handles (see LockandLock attached annotated figure) comprises a central member (see LockandLock attached annotated figure) extending between a pair of outward members (see LockandLock attached annotated figure), each of said outward members having a distal end (see LockandLock attached annotated figure) with respect to said central member, said distal end of each of said outward members being pivotally coupled to a bounding surface (see LockandLock attached annotated figure) of a respective one of said wells in said top wall of said lid, each of said handles being positionable in a stored position having each of said handles resting in said respective well, each of said handles being positionable in a deployed position having each of said handles extending upwardly from said respective well (see LockandLock attached annotated figure);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference to combine the teaching of LockandLock to include, a pair of handles in order to facilitate carrying the box.
Peak is silent about, each of first cup holders is coupled to a respective one of said first lateral side and said second lateral side of said outer wall of said box, each of said first cup holders having an upper side, said upper side of each of said first cup holders having a well
AIEVE Cooler teaches, a pair of first cup holders, each of said first cup holders being coupled to said box (see AIEVE Cooler attached annotated figure) wherein each of said first cup holders is configured to hold a beverage container, each of first cup holders is coupled to a respective one of said first lateral side (see AIEVE Cooler attached annotated figure)  and said second lateral side of said outer wall of said box, each of said first cup holders having an upper side (see AIEVE Cooler attached annotated figure), said upper side of each of said first cup holders having a well (see AIEVE Cooler attached annotated figure) extending downwardly therein for insertably receiving the beverage holder;
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference as modified by LockandLock, Herron and Smith to combine the teaching of AIEVE Cooler to include, each of first cup holders is coupled to a respective one of said first lateral side and said second lateral side of said outer wall of said box, each of said first cup holders having an upper side, said upper side of each of said first cup holders having a well, in order to provide a strong support to storage of the drinks and easy access.
Peak teaches, a pair of second cup holders (see Peak attached annotated fig.1), each of said second cup holders being coupled to said lid (see Peak attached annotated fig.1) wherein each of said second cup holders is configured to hold a beverage container, each of said second cup holders is positioned on a respective one of said first lateral side (see Peak attached annotated fig.1) and said second lateral side (see Peak attached annotated fig.1) of said perimeter wall of said lid, each of said second cup holders having a top side (see Peak attached annotated fig.1), said top side of each of said second cup holders having a well (see Peak attached annotated fig.1) extending downwardly therein wherein said well in each of said second cup holders is configured to insertably receive the beverage container;
Peak is silent about, the pair of second cup holders extending laterally outward from a perimeter wall of said lid, each of said second cup holders being adjacent to a respective one of said handles.
Cloutier et al. teaches a pair of cup holders (see Cloutier col. 4, line 7-55 and fig. 11-15A; cupholder 30 and second cupholder 41) extending laterally outward from a perimeter wall of the fishing storage box assembly, each of said second cup holders being adjacent to a respective one of said handles (see Cloutier et al. fig. 11; the pair of cupholders 30, 41 are adjacent the top handle of the lid);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference to include a second pair of cup holders extending laterally outward as taught by Cloutier et al. for the advantage of facilitating stability and support of different sized cups.
Peak teaches, a plurality of drawers (see Peak attached annotated fig.4), each of said drawers being slidably positioned in a respective one of said drawer slots in said box (see Peak p.1, para.0015, line 3-4; a plurality of drawers 56 may slide in and out) wherein each of said drawers is configured to store fishing tackle, 
Peak is silent about, drawer having front face and cut out.
Allen teaches, each of said drawers has a front face (see Allen attached annotated fig.1), said front face on each of said drawers having an upper edge (see Allen attached annotated fig.1), said upper edge of said front face of each of said drawers having a cut out (see Allen attached annotated fig.1) therein wherein said cut out is configured to facilitate a user to grip said front face when said drawers are closed for opening said drawers;
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak to combine the teaching of Allen to include a cut out to the front face of the drawer, in order to be accessed via a portion of the front panel of the housing and to able to open the drawers and compartments.
Peak is silent about, a pair of loops.
Herron teaches, a pair of loops (see Herron col.1, line 7-9 and fig.1; Each pair of side clips 35,36,37,38 are designed for holding a fishing rod 41 to the front side 15 of the tackle box 10), each of said loops being coupled to said lid, each of said loops having a fishing pole being extendable therethrough wherein each of said loops is configured to facilitate the fishing pole to be transported with said box; each of said loops being positioned on said front side of said perimeter wall of said lid;
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference to combine the teaching of Herron to include, a pair of loops in order to hold a fishing rod.
Peak teaches, a plurality of rollers, each of said rollers being rotatably coupled to said box (see Peak p.1, para.0017, line 3-4; wheels 52 on the bottom) wherein each of said rollers is configured to roll along a support surface to facilitate said box to be transported on the support surface, each of said rollers being positioned on said bottom wall of said box (see Peak attached annotated fig.4), each of said rollers being aligned with a respective one of four corners of said bottom wall;
Peak is silent a bout, bottle opener.
Smith teaches, a bottle opener being coupled to said lid (see Smith p.3 line 2-3; a bottle opener or jar lid remover incorporated in the container or top opening lid) wherein said bottle opener is configured to remove a cap from a bottle, said bottle opener having an opening (see Smith attached annotated fig.2) extending therein and a ridge (see Smith attached annotated fig.2) extending across said opening wherein said opening is configured to have the cap positioned therein and said ridge is configured to pry the cap from the bottle, said bottle opener being positioned on said front side of said perimeter wall of said lid (see Smith p.3 line 2-3; smith teaches that the bottle opener could be relocated onto the top opening lid);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak reference to combine the teaching of Smith to include, a bottle opener for added convenience by adding accessories to open bottles.
        
    PNG
    media_image7.png
    405
    573
    media_image7.png
    Greyscale

Peak teaches, a closure (see Peak p.1, para.0014, line 9; a lid latch 20) being movably coupled to said box, said closure releasably engaging said lid for retaining said lid in a closed position, said closure is positioned on said front side of said outer wall of said box (see Peak attached annotated fig.1), said closure engaging an engagement point on said front side of said perimeter wall of said lid when said closure is positioned in a closed position, said closure disengaging said engagement point when said closure is positioned in an opened position (see Peak p.1, para.0014, line 7-9; The hinged lid 12 may connected to the cooler 62 by lid hinges 18 and may be locked closed by a lid latch 20).

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection includes a newly applied reference for teaching the matter specifically challenged in the arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        

/DAVID J PARSLEY/Primary Examiner, Art Unit 3643